Per Curiam,
The main contention of the appellant is that the appellee failed to prove as part of her case that appellant’s employee, at the time of the accident, was operating its automobile delivery wagon in connection with its business, and therefore the motion for judgment non obstante veredicto should have been allowed. The name of the defendant company was on the wagon; at the time of the accident the secretary of the company was operating it; though the accident occurred on Sunday, the evidence showed the defendant’s store was open for business during that day and that the wagon was coming from the direction of the street on which the store was located. From these facts a fair inference for the jury was that the wagon was being operated in connection *142with appellant’s business at tbe time of tbe collision. Whether tbe presumption that it was being so operated, bad been overcome by tbe testimony of tbe witnesses called by tbe appellant was for tbe jury, its exclusive province having been to pass upon their credibility. Tbe amendment of plaintiff’s statement not having been necessary, no error was committed in allowing it.
Judgment affirmed.